397 F.2d 405
ARCHITECTURAL MODELS, INC., a California corporation, Appellant,v.Nils C. NEKLASON and Donald Nusbaum, doing business as Scale Models Unlimited, Appellees.
No. 21826.
United States Court of Appeals Ninth Circuit.
July 11, 1968.

Karl A. Limbach (argued) of Naylor & Neal, San Francisco, Cal., for appellant.
Edward B. Gregg (argued) of Gregg & Stridham, San Francisco, Cal., Harvey G. Lowhurst, Palo Alto, Cal., for appellees.
Before ELY and CARTER, Circuit Judges, and REAL, District Judge.*
PER CURIAM:


1
This is an action for infringement of Patent No. 3,137,209, issued to Virginia Green and Leila Johnston, thereafter assigned to plaintiff (Appellant) Architectural Models, Inc., resulting in a judgment for defendants (Appellees), D.C., 264 F. Supp. 312.


2
The complaint also contained a cause of action for unfair competition in the use of a trade secret of plaintiff by defendants. This issue was decided adversely to the plaintiff at the trial, and no appeal has been taken from this part of the judgment.


3
In view of the care with which the trial court approached the problem and tried the case, the oral testimony which was taken as to the entire controversy, the credibility of the witnesses and the weight to be given to their testimony, which were entirely for decision by the trial court; and in further view of the fact that the patent was a combination patent in a crowded field, we cannot say that the trial judge was clearly wrong.


4
The judgment is affirmed.



Notes:


*
 Hon. Manuel Real, United States District Judge, Central District of California, sitting by designation